DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pall et al (U.S. Patent 5,652,050 A) in combination with Blaney et al (U.S. Patent Application Publication 2016/0076170 A1) and Khan et al (U.S. Patent Application Publication 2015/0225522 A1).
             Regarding claim 1, Pall et al (see the entire document, in particular, col. 5, line 67 to col. 6, line 2; col. 6, lines 9-11 and 19; col. 18, line 11 to col. 19, line 20) teaches a process of making TM is an aromatic poly-sulfone resin), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the melt mass flow rate of an aromatic poly-sulfone resin at a test temperature of 400°C and a nominal load of .
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pall et al (U.S. Patent 5,652,050 A) in combination with Blaney et al (U.S. Patent Application Publication 2016/0076170 A1) and Khan et al (U.S. Patent Application Publication 2015/0225522 A1) as applied to claim 1 above, and further in view of Schmidt et al (U.S. Patent Application Publication 2012/0141908 A1).
             Regarding claim 2, Pall et al (in combination with Blaney et al and Khan et al) teaches an aromatic poly-sulfone resin, but does not explicitly teach (1) the aromatic poly-sulfone recited in claim 2. Schmidt et al (see the entire document, in particular, paragraphs [0027], [0062], [0071], [0078] and [0082]) teaches melt-blown non-wovens made from aromatic poly-sulfone resin (see paragraphs [0027], [0071] and [0078] of Schmidt et al), wherein the aromatic poly-sulfone resin is that recited in claim 2 (see paragraph [0062], especially formula (A) of Schmidt et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the aromatic poly-sulfone resin of Schmidt et al in the process of Pall et al( in combination with Blaney et al and Khan et al) in order to manufacture non-wovens from aromatic poly-sulfone resin (see paragraphs [0027], [0071] and [0078] of Schmidt et al). Furthermore, the substitution of one known material (i.e., the aromatic poly-sulfone resin of Schmidt et al) for another known material (i.e., the aromatic poly-sulfone resin of Pall et al) would have yielded predictable results (e.g., the manufacture of melt-blown non-wovens from aromatic poly-sulfone resin) to one of ordinary skill in the art.
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209.  The examiner can normally be reached on 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEO B. TENTONI
Primary Examiner




/LEO B TENTONI/Primary Examiner, Art Unit 1742